Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 May 19, 2015

The Court of Appeals hereby passes the following order:

A15A0738. TURNER v. THE STATE.

      The state’s motion to dismiss the above-styled appeal is granted and the appeal
is hereby dismissed.

                                      Court of Appeals of the State of Georgia
                                                                           05/19/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.